DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 01/05/2022 have been noted and entered for consideration. 

With regard to the 103 rejections, Applicant’s arguments filed 01/05/2022 in view of the amendments filed 01/05/2022 and further in view of examiner’s amendment agreed by the applicant (see, attached interview summary) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given over a telephone interview with Kevin Kantharia (Reg. No.: 71071) held on 01/20/2022.
The application has been amended to claims as follows:
Claim 1, lines 16-17, “a second wireless reference transmission using a subset” has been replaced with “a second wireless reference transmission different than the first wireless reference transmission using a subset”.
Claim 6, lines 15-16, “a second wireless reference transmission on a subset” has been replaced with “a second wireless reference transmission different than the first wireless reference transmission on a subset”.
Claim 11, lines 19-20, “a second wireless reference transmission using a subset” has been replaced with “a second wireless reference transmission different than the first wireless reference transmission using a subset”.
Claim 16, lines 18-19, “a second wireless reference transmission on a subset” has been replaced with “a second wireless reference transmission different than the first wireless reference transmission on a subset”.
Claim 1, lines 11-12, 14 and last line, “a wireless transmission” and “the wireless transmission” have been replaced with “a separate wireless transmission” and “the separate wireless transmission”, respectively.
Claim 4, line 2 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 5, line 2 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 6, lines 10-11, 13 and last line, “a wireless transmission” and “the wireless transmission” have been replaced with “a separate wireless transmission” and “the separate wireless transmission”, respectively.
Claim 8, lines 2, 4-5 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 9, lines 2-3, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 10, lines 2-3 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 10, lines 5-6, “the lost wireless transmission beams” has been replaced with “at least one lost wireless transmission beam”.
Claim 11, lines 14-15 and 17 and last line, “a wireless transmission” and “the wireless transmission” have been replaced with “a separate wireless transmission” and “the separate wireless transmission”, respectively.
Claim 14, line 2 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 15, line 2 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 16, lines 12-14 and 16 and last line, “a wireless transmission” and “the wireless transmission” have been replaced with “a separate wireless transmission” and “the separate wireless transmission”, respectively.
Claim 18, lines 3, 5-6 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 19, lines 3-4, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 20, lines 3-4 and last line, “the wireless transmission” has been replaced with “the separate wireless transmission”.
Claim 20, line 6, “the lost wireless transmission beams” has been replaced with “at least one lost wireless transmission beam”.
Claim 21, lines 2-3, “, and wherein the second wireless reference transmission is different than the first wireless reference transmission” has been deleted.
Claim 22, lines 2-3, “, and wherein the second wireless reference transmission is different than the first wireless reference transmission” has been deleted.
Claim 23, lines 2-3, “, and wherein the second wireless reference transmission is different than the first wireless reference transmission” has been deleted.
Claim 24, lines 2-3, “, and wherein the second wireless reference transmission is different than the first wireless reference transmission” has been deleted.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, and 18-24 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 3-6, 8-11, 13-16, and 18-24 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... transmitting, in response to receiving the wireless recovery transmission and in response to analyzing the wireless transmission quality report, a second wireless reference transmission different than the first wireless reference transmission using a subset of reserved transmission resources to enable the UE to select a second beam to restore communication with the BS, wherein the subset of the reserved transmission resources is based on a type of the second wireless reference transmission, and wherein the type of the second wireless reference transmission is based on a type of a communication loss type of the communication loss of the wireless transmission....” and in combination with other limitations recited in claim 1.
Claims 6, 11 and 16 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the above-mentioned italic limitation, and in combination with other limitations recited in claim 1.
Claims 3-5, 8-10, 13-15 and 18-24 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469